DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-15 as submitted on 6/27/19 were examined.

Information Disclosure Statement
	The IDS’s submitted on 9/24/19 and 9/30/19 were considered.

Claim Objections
Claims 1, 2, 3, 11, 13, and 15 are objected to because of the following informalities:  
In claim 1, line 11, “the” should be inserted before “input”.  Claims 13 and 15 recite substantially similar limitations and similar informalities exist in lines 11 and 10 respectively of each claim.
In claim 2, the semi-colon at the end of the claim should be a period.
In claim 3, the comma and the end of the claim should be a period.
In claim 11, line 2, “by” should be inserted after “individually”.
Appropriate correction is required.


Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-10, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bohli et al (“Security and Privacy-Enhancing Architectures”).
Note that the Bohli reference was submitted by applicant with an IDS on 9/30/19.

Claims 1, 13, and 15:
	As per claim 1, Bohli discloses a method for securing a system comprising an application owner, a master application, and a plurality security platforms (Fig 1 and Section 4-6; Replicated copies of an application run on multiple clouds where one of the clouds, i.e. Cloud B, has a monitoring process which is considered the claimed master application.  Each of the clouds are security platforms as they can use one or more security services to ensure security of the various data they work with as discussed in sections 5-6), the method comprising:
receiving, by the master application from the application owner, an application and an input, the application configured to compute a function to calculate an output from the input when executed (Fig 4; Section 4.1-4.1.3; and Section 7.2; The same application runs on multiple clouds and each cloud performs calculation on their respective dataset using their copy of the application.  The results are then sent to a monitoring process running on “Cloud B”, which can verify the results from each cloud and if necessary, combine their results into an output.  Note the output could be a publishable result, such as an accounting result as per the example in section 4);
deploying, by the master application, a plurality of replicas of the application on a number of the secure platforms (Fig 1 and Section 4, paragraphs 3-4; n clouds running a copy of the application);
establishing, by the master application, a secure channel with each of the replicas (Section 4.1.2 ad 6.2; Secure Broadcast Algorithm or encryption is used to secure communication between clouds, thus a secure channel is used);
sending, by the master application, at least a portion of the input to the replicas (Fig 1 and Section 7-7,3; The data can be split and each cloud running a copy of their own application can work on their portion of the data);
receiving, by the master application, a result calculated by each of the replicas, the result being determined according to the function and the at least the portion of the input (Section 4.1.2-4.1.3);
determining, by the master application, the output based on the result received from each of the replicas (Section 4.1.2-4.1.3); and
sending, by the master application to the application owner, the output (Section 4.1; The example task done by the n clouds is “creating annual accounting reports”.  Such things are published/outputted after completion).

The rejection of claim 1 applies, mutatis mutandis, to claims 13 and 15.

Claim 5:
	Bohli further discloses wherein the master application and the secure platforms are instantiated in trusted execution environment enclaves (Sections 5, 6.2-6.3, and 7.1; Encryption are used to secure communication between multiple cloud parties and also to secure the data, so the environment is a trusted execution environment enclave).

Claim 6:
	Bohli further discloses receiving, by the master application, a replication parameter, wherein the number of replicas and the number of security platforms each correspond to the replication parameter (Section 4, paragraph 3 and Sections 4.1.2 and 4.1.3; The replication parameter is how many clouds the application is running on.  The solution calculation approaches discussed in sections 4.1.2 and 4.1.3 requires the value of n to be defined.  In the case of 4.1.2, n has to be defined to ensure that n is greater than 3f while if 4.1.3 is used, n has to be known so that the final solution can be calculated after n applications has reported their partial result to the monitoring process).

Claim 7:
	Bohli further discloses wherein the number of secure platforms is at least two (Section 4, paragraph 3 and Sections 4.1.2 and 4.1.3; n is greater than 1, where n is the number of secure platforms/clouds).

Claim 8:
Public key algorithm used, which utilizes key pairs, to secure communication between master and replicas).

Claim 9: 
	Bohli further discloses wherein the key is a random key (Section 6.2; The keys in a public key algorithm are based on random numbers).

Claim 10:
	Bohli further discloses splitting, by the master application, the input into shares of the input, wherein the at least a portion of the input respectively sent to each of the respective replicas corresponds to one of the shares of the input, and wherein the respective result calculated by each of the replicas is a partial result that is determined according to the function applied to the respective one of the shares of the input; wherein the output is determined by aggregating the partial result respectively received from each of the replicas (Sections 4.1.3 and 8.3; Data is split and a portion is sent to each cloud running a copy of the application.  Each cloud runs their own calculation based on the data they received and sends the result back to a master cloud, i.e. Cloud B.  Cloud B utilizes the partial results obtained from the other clouds to arrive at the final answer, which is the output).
Claim 14:
	Bohli further discloses wherein the master application is configured to utilize either a replication and threshold signature scheme or a replication and multi-party computation scheme to protect against side-channel attacks (Sections 4.1.2, 4.1.3, and 5; Replication and multi-party computation scheme disclosed).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohli et al (“Security and Privacy-Enhancing Architectures”).
Claim 11:
	Bohli further discloses the respective partial result received is calculated individually by the respective one of the replicas (Section 4.1.3).
	Bohli does not explicitly disclose wherein the function is linear.  However, official notice is taken that linear and non-linear functions were well known before the effective filing date of applicant’s claimed invention.  
Functions are either linear or non-linear.  As such, before the effective filing date of applicant’s claimed invention it would have been obvious to modify Bohli’s invention KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).

Claim 12:
	Bohli further discloses the respective partial result received is calculated based on a secure multi party protocol between the replicas (paragraphs 4.1.3, 5, and 6.2).
	Bohli does not explicitly disclose wherein the function is non-linear.  However, official notice is taken that linear and non-linear functions were well known before the effective filing date of applicant’s claimed invention.  
Functions are either linear or non-linear.  As such, before the effective filing date of applicant’s claimed invention it would have been obvious to modify Bohli’s invention such that the function was non-linear.  The rationale for why it is obvious that given that a function can only be one of two types (linear or non-linear), it would have been obvious to try to have the function in Bohli’s invention be a non-linear function since it is choosing from a finite number of identified, predictable solutions with reasonable expectation of success, see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).


	
Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter:  Claim 2 is allowed over the prior art for the combination of limitations further recited in the claim.  Claims 3-4 are dependent on claim 2.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PONNOREAY PICH whose telephone number is (571)272-7962. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/PONNOREAY PICH/           Primary Examiner, Art Unit 2495